Citation Nr: 1409203	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for shingles.

2.  Entitlement to service connection for residuals of a partial intestine removal.

3.  Entitlement to service connection for a bladder disability, claimed as secondary to residuals of a partial intestine removal.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

7.  Entitlement to service connection for heart disease, claimed as due to herbicide exposure.

8.  Entitlement to service connection for a respiratory disability, claimed as due to herbicide exposure.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The August 2009 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  This rating decision also denied entitlement to service connection for a left knee disability, a right knee disability, heart disease, partial intestine removal, a bladder condition, breathing problems, and shingles, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran filed a notice of disagreement with the August 2009 rating decision in September 2009.  He was issued a statement of the case in December 2009.  In January 2010, VA received a statement from the Veteran reporting that he is still claiming service connection for diabetes.  This January 2010 statement was accepted to perfect his substantive appeal as to the diabetes mellitus claim in lieu of a VA Form 9.

In January 2011, the Veteran submitted a statement stating he "[w]ould like to reopen claim.  Still claiming service connection for diabetes, high blood pressure [and] heart trouble."  

In April 2011, VA sent the Veteran a development letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in which it notified the Veteran that "[y]ou were previously denied service connection for heart disease.  You were notified of the decision on 08/28/2009.  The appeal period for that decision has expired and the decision is now final.  In order for us to reopen your claim, we need new and material evidence...."

In discussing the issue of entitlement to service connection for heart disease, the October 2011 rating decision stated the following:

Service connection for heart disease was denied in the rating decision of August 19, 2009, because the evidence failed to show this condition was related to military service or diagnosed with[in] one year of separation from service.  We notified you of this decision on August 28, 2009.  You had one year from the date of this letter to appeal our decision.  You did not continue your appeal for this issue following the statement of case issued on December 22, 2009, and the decision became final.  Once a decision is final, new and material evidence must be received in order for your claim to be reopened.

The October 2011 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for heart disease.  This rating decision also denied entitlement to service connection for hypertension.  

In January 2012, the RO sent the Veteran a letter containing the following notice:

We received your written disagreement with the Department of Veterans Affairs (VA) decision of September 10, 2009.  In order to substantiate your appeal we need a VA Form 9 from you.

	What You Need To Do

To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions.  If we do not hear from you within 30 days from the date of this letter, we will close your case.  

Later that month, the Veteran submitted a VA Form 9, "Appeal to Board of Veterans' Appeals," on which he checked the box indicating that he "want[ed] to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  He requested a hearing before a Member of the Board at his local RO.  In the argument section of this form, the Veteran stated the following: "Would like to ask V.A. to please reconsider my file.  Have the same problems that all the other veterans that [were] in Vietnam.  [I have] Diabetes, Heart Problems, High Blood Pres[s]ure.  Have to take shot & pill for diabetes now.  Still claiming service connection for all of these problems."

The Board notes that the RO had been correct in its prior determination that the August 2009 rating decision had become final (except with respect to the diabetes claim).  The RO had correctly informed the Veteran in the April 2011 VCAA letter of the finality of the August 2009 rating decision when the Veteran again raised the claim of entitlement to service connection for heart disease.  The RO had also correctly described the procedural history of this case in its October 2011 rating decision as requiring the submission of new and material evidence because this claim had previously been denied in an unappealed August 2009 rating decision.

Given that the RO has consistently and correctly treated the August 2009 denial as final, the fact that it would send the Veteran a letter in January 2012 notifying him that he had 30 days to perfect an appeal of a notice of disagreement he had initiated in September 2009 is inexplicable.  

Nevertheless, because the Veteran has now been led to believe that the issues of entitlement to service connection for a left knee disability, a right knee disability, heart disease, residuals of partial intestine removal, a bladder condition, breathing problems, and shingles, and entitlement to a TDIU, have been perfected for appeal to the Board, the Board will treat these issues as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)

In October 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for a left knee disability, a right knee disability, heart disease, a respiratory disability, and hypertension; whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for shingles.

2.  The Veteran's partial intestine removal did not occur in service and is not related to any aspect of service, including claimed exposure to herbicides in service.

3.  The Veteran did not exhibit a bladder disability in service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service, to a service-connected disability, or to claimed exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for shingles by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran's partial intestine removal did not occur in service and was not necessitated by any disease or injury incurred during active service, to include claimed exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  A bladder disability was not incurred in or aggravated by active service, and such disability is not proximately due to or the result of a service-connected disability or claimed herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the claim of entitlement to service connection for shingles in an October 2013 written statement.  This claim has been properly withdrawn and is no longer before the Board.  Hence, there remain no allegations of errors of fact or law on this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a May 2009 evidentiary development letter, which was issued prior to the initial adjudication of his claims in August 2009, in which the RO advised the appellant of the evidence needed to substantiate his claims.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claims on appeal.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide these claims due to an absence of competent and credible evidence of an in-service disability or of a nexus between any current disability and service.  Therefore, VA examinations are not warranted for these claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, the evidence must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has not yet completed all appropriate development to determine whether the Veteran is entitled to the Agent Orange exposure presumption.  The necessary development will be discussed in the remand section below.  The claims being decided herein, however, must fail regardless of whether the Veteran is presumed to have been exposed to Agent Orange during service.  Therefore, the Board may adjudicate these claims at this time.

The Veteran has claimed entitlement to service connection for bladder problems and for residuals of the removal of part of his intestines.  

The Veteran's contentions on these issues were laid out at his October 2013 Board hearing.  At that time, he indicated that he underwent surgery for "a hole ... in my intestines to my bladder."  When asked whether there was "any distinct event in service that you feel caused that problem to surface," the Veteran responded that "[a]t one case, I had dysentery real bad, about killed me."  He reported that he did not seek medical treatment for it, but that "it started on the one morning and the next morning it was gone.  I done went to the bathroom so much it just disappeared."  He reported that he did not have any other stomach problems in service.   

The Veteran also indicated that he believed he developed a bladder condition as a result of his intestine removal and that he has had a doctor who has told him that this had occurred.  The Veteran testified that he underwent testing because his stomach was bothering him in 2008 and that they found a hole in his bladder.  In terms of a current disability, he reported that he has to urinate frequently when he takes a kidney pill.

VA medical records reflect that the Veteran underwent surgery to repair a colovesicular fistula in February 2009.  It was noted that this condition "had been present for a number of years and then diagnosed by history of recurrent urinary tract infection."  VA medical records contain a diagnosis of benign prostatic hypertrophy with urinary obstruction.

Also of potential relevance, the record reflects that the Veteran underwent an exploratory laparotomy, abdominal wash-out, lysis of adhesions, and repair of umbilical hernia for what was determined to have been a massive retroperitoneal hematoma from a puncture wound in the left groin with subsequent thrombolytic therapy.  

Based on the evidence of record, the Board finds that service connection cannot be granted for residuals of removal of part of the Veteran's intestines or for a bladder disability.  

First, the Board notes that neither the disability that necessitated the partial intestine removal nor any currently-diagnosed bladder disability is on the list of disabilities that are presumptively related to Agent Orange exposure.  The Board further notes that there is no competent medical opinion of record actually linking any current pertinent disability to Agent Orange exposure.  Therefore, regardless of whether the Veteran was, in fact, exposed to Agent Orange during service, service connection for residuals of partial intestine removal or a bladder disability secondary to such claimed herbicide exposure cannot be granted.

With respect to any other theory of entitlement, the Board also finds that the Veteran does not possess the necessary expertise to diagnose himself as having had dysentery during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Moreover, even if the Veteran were competent to diagnose that he suffered an episode of dysentery during service, the Board finds that the question of whether a single episode of dysentery in the 1960s necessitated the colovesicular fistula repair in February 2009 is of such complexity that it is beyond the purview of a layperson.  While a March 2009 record does note that the Veteran's colovesicular fistula "had been present for a number of years and then diagnosed by history of recurrent urinary tract infection," there is no indication that this condition has existed since 1968.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran himself has not asserted a continuity of symptomatology since service to justify obtaining a medical opinion.  

In short, the record contains neither competent medical evidence nor competent lay evidence of a link between the Veteran's military service and the intestinal condition that necessitated surgery in February 2009.  

Because service connection for residuals of a partial intestine removal must be denied, the question of whether entitlement to service connection for a bladder condition as secondary to the partial intestine removal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, the record contains no medical evidence of a link between any current bladder condition and service, and the Veteran, as a layperson, is not competent to draw such a link.  See Jandreau, supra.  Therefore, entitlement to service connection for a bladder disability must be denied on a direct basis as well.

As the preponderance of the evidence is against these claims, the 'benefit of the doubt' rule is not for application, and entitlement to service connection for residuals of a partial intestine removal and for a bladder disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for shingles is dismissed.

Entitlement to service connection for residuals of a partial intestine removal is denied.

Entitlement to service connection for a bladder disability, claimed as secondary to residuals of a partial intestine removal, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for left and right knee disabilities, heart disease, and hypertension.  He also seeks to reopen a claim of entitlement to service connection for diabetes mellitus, type II, and seeks a TDIU.  

As noted above, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

With respect to the left and right knee disability claims, the Board finds that the McLendon criteria outlined above are satisfied.  Specifically, the Veteran has been diagnosed with bilateral knee osteoarthritis.  He has competently described that his duties on the flight deck crew in service necessitated that he work on his knees a lot.  At his October 2013 Board hearing, the Veteran testified that, in service, he worked on a flight deck crew "[p]ulling chocks, ... tie down chains, and putting on chocks, and tie down chains."    He reported that he was "constantly" working on his knees and that the knee pads they were issued kept dropping down to the ankles and had to be removed.  The Veteran testified that his knees bothered him during service but that he did not seek treatment because "it was kind of tough back then.  You just got it, you go to the cell."  

The Board finds that the low threshold of the third McLendon element is satisfied by the Veteran's suggestions that his current knee symptoms are like those he experienced in service.  Therefore, it is necessary to remand these claims for a VA examination and etiology opinion.

With respect to the diabetes mellitus and heart disease claims, the Veteran has claimed that these disabilities were caused by in-service exposure to Agent Orange.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

The Veteran reports that, while he did not set foot on land in Vietnam, he did serve in the Gulf of Tonkin off of North Vietnam aboard the U.S.S. Constellation (CVA 64).  In response to a September 2009 letter asking for additional details of his service to help verify his claimed herbicide exposure, the Veteran sent in a statement in October 2009 notifying VA that his service aboard the U.S.S. Constellation occurred in 1967 and 1968.  Service personnel records reflect he served aboard that ship from March 1967 to October 1968.  

In response to herbicide exposure inquiries, a memorandum entitled "Herbicide use in Thailand during the Vietnam Era" was added to the record.  This memorandum does not appear to be relevant to the Veteran's claim, as he has reported having been stationed aboard a ship in the Gulf of Tonkin.  The record also contains a May 2009 memorandum entitled "Joint Services Records Research center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era."  This memorandum partially responds to the Veteran's contentions, addressing his claim that he "was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  This memorandum reflects that exposure claims based on such contact cannot be verified.  

The May 2009 memorandum is only partially responsive to the Veteran's claims, though, in that the Veteran also contends that the proximity of the U.S.S. Constellation to the Vietnam coast exposed him to Agent Orange.  It does not appear any attempts were made to verify this aspect of the Veteran's claimed herbicide exposure.  As such, the Board finds it necessary to remand these claims in order to attempt to verify the Veteran's claimed herbicide exposure.  In remanding these claims, the Board acknowledges that the roughly two-year date range that the Veteran has provided exceeds the 60-day timeframe that was requested by VA.  To aid the verification attempts, the Veteran should be asked to provide a narrower timeframe, or multiple 60-day time period requests should be made.

With respect to the respiratory disability claim, the Veteran testified at his October 2013 Board hearing that he believes his current problems are related to the fact that "[s]ometime they'd be short of help down in the boiler room and they would send some people down and do whatever they wanted done.  Mostly, it was sweeping off the top of the boiler."  He reported that "that dust was mighty strong up there and they didn't give us no respiratory or nothing."  This testimony appears to raise the possibility that the Veteran was exposed to asbestos while on ship.  On remand, it is necessary to assess the Veteran's risk to asbestos exposure and determine whether any current respiratory disease is related to such exposure or to other shipboard hazards.

With respect to the hypertension claim, the Board interprets the Veteran's January 2012 VA Form 9, in which the Veteran specifically mentions his high blood pressure, as a notice of disagreement with the October 2011 rating decision's denial of that claim.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In the case at hand, the hypertension claim must be remanded for the issuance of a statement of the case.

The claim for TDIU is inextricably intertwined with the claims being remanded herein, as consideration of the TDIU claim must also take into account any service connection claims that may be granted on remand.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the other claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

While this case is on remand, the RO should obtain an updated copy of the Veteran's VA medical records, and the Veteran should be given the opportunity to submit any pertinent private treatment records or to submit appropriate authorization for VA to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the appellant's claim of entitlement to service connection for hypertension.  The appellant should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to this issue.

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.

3.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  The Veteran should also be notified that he may submit any such records himself.

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed with respect to any private medical evidence identified by the Veteran.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.  Take appropriate action to develop evidence of the Veteran's asbestos exposure before, during, and after the Veteran's service.  Information regarding use of asbestos on the U.S.S. Constellation should be obtained and any Navy guidelines regarding asbestos exposure of Veterans with the Veteran's reported duties should be requested and made of record.

5.  With respect to the Veteran's claimed Agent Orange exposure, take appropriate steps to determine whether the U.S.S. Constellation was present in Vietnam's inland waterways during the Veteran's service aboard this ship from March 1967 to October 1968.  These steps should be documented in the Veteran's claims file.

6.  Following completion of the second and third instructions above, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has current left and right knee disabilities that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disability arose during service or is otherwise related to the Veteran's duties as a flight crew member.  For purposes of this opinion, the examiner should consider the Veteran's lay statements concerning the duties he performed in service to be credible.

The examiner should provide a rationale for the conclusions reached.

7.  Following completion of the second, third, and fourth steps above, schedule an appropriate examination to clarify the nature and etiology of the Veteran's claimed respiratory disability.  Any tests deemed necessary should be performed.  The claims file must be reviewed by the examiner, and the examination report should reflect that this was done.  During the examination, the examiner should elicit from the Veteran a complete history of the nature and circumstances of potential exposure to asbestos in service and following service.  All findings should be reported in detail, and the rationale for the requested opinion should be explained. 

The examiner should conduct an examination of the Veteran's lungs with any diagnostic testing deemed necessary, and provide a diagnosis of any pathology found.  As to each disability found, the examiner should comment as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to the Veteran's military service and, more specifically, to any in-service asbestos or Agent Orange exposure.  In explaining this opinion, the examiner should discuss all potential sources of asbestos exposure that are indicated in the claims file and by the Veteran himself.

8.  After the development requested above has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


